UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TROPICAL EXPRESS INC.,

                           Plaintiff,
                                                                       ORDER
             - against -
                                                                  17 Civ. 6050 (PGG)
NEW DIRECTION SERVICES INC., et al.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that Plaintiff must file a corrected application for default

judgment against Defendants New Direction Services Inc., Nadia Antoine, Ercell Lewis, Dan

Weuderman, Wendy R. De Shong Neuhalfen, Kubec Wallace, and Josephine Chang no later than

December 2, 2019. If Plaintiff fails to file such an application by that time, this case will be

dismissed for failure to prosecute under Fed. R. Civ. P. 4l(b).

Dated: New York, New York
       November 3Q, 2019


                                                      SO ORDERED.



                                                      Pat G.epheGard        "
                                                      United States District Judge
